Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

 For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category.

 For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of detecting fraud, which is mitigating risk; this relates to the economy and commerce, and is therefore a fundamental economic practice and principle. This is categorized as a certain method of organizing human activity grouping of abstract idea.

Claim 8, which is illustrative of claims 1 and 15, defines the abstract idea by the elements of:
A fraud detection method, the method comprising: generating a first fraud detection rule and a second fraud detection rule based on data points or data objects, wherein the first fraud detection rule includes a first Anchor attribute and a first Add-On identifier, the first Anchor attribute and the first Add-On identifier corresponding to a first data path for retrieval of a first value related to the first Add-On identifier, wherein the second fraud detection rule includes a second Anchor attribute and a second Add-On identifier, the second Anchor attribute and the second Add-On identifier corresponding to a second data path for retrieval of a second value related to the second Add-On identifier, the second value being dependent on the first value; 
converting the first fraud detection rule and the second fraud detection rule into a first native fraud detection rule and a second native fraud detection rule that are in a native4Application No. 16/567,148 Resp. to Office action dated September 21, 2021Attorney Docket No. 490836-9043-US02language source code compared to a programming language code of the first fraud detection rule and the second fraud detection rule; 
receiving a request for a fraud risk determination, the request associated with a requested action; 
retrieving the first data path, the second data path, the first native fraud detection rule, and the second native fraud detection rule in response to receiving the request for the fraud risk determination; 
retrieving the first value using the first data path and the second value using the second data path and based on the dependency on the first value, retrieving the first value using the first data path being prioritized over retrieving the second value using the second data path; 
executing the first native fraud detection rule; 
executing the second native fraud detection rule; 
generating a fraud risk score related to the requested action based on the executing of the first native fraud detection rule and the second native fraud detection rule; and,
transmitting the fraud risk score to cause permission or denial of the requested action wherein an execution of the first native fraud detection rule and the second native fraud detection rule is faster than an execution of the first fraud detection rule and the second fraud detection rule.

These claims describe the steps implicit in detecting fraud, and leads to mitigating risk.  This is identified as relating to the economy and commerce, which is a fundamental economic practice and principle. This is categorized as a certain method of organizing human activity grouping of abstract idea.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe: 
computer-implemented; 
a database;
a server including a processing unit and memory; and,
a non-transitory computer readable medium including computer executable instructions stored in the non-transitory computer readable medium for controlling a device.

These additional elements simply instruct one to practice the abstract idea of mitigating risk (detecting fraud) utilizing a computer-implemented system including a database, a server, a processor, memory, and non-transitory computer readable medium including instructions to perform the method that defines the abstract idea, where these components are used as tools to perform the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2 – 7, 9 – 14, and 16 – 20 contain further embellishments to the same abstract idea found in claims 1, 8, and 15. Recitations to anchor attributes, data paths, values, and tokens simply define the data that is stored and analyzed and the further refine the rules for detecting fraud.  A reference to dot-separated, alphanumeric strings is further refinement of the data path described above and is one of a general data type. Furthermore, these claims do not contain anything that is considered to be an additional element under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.


Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.  Applicant argues claim rejections under 35 U.S.C. § 101, and on page 11 asserts that the amended claims provide for an improvement that integrates into a practical application. Thus, relying on analysis under Step 2A, Prong Two.  The Examiner respectfully disagree with Applicant based on the following reasons.
The Examiner has reviewed the amended claims per the eligibility analysis as directed by the 2019 PEG (all steps, all prongs) and the claimed language is directed to an abstract idea without integration into a practical application and without reciting significantly more. See detailed analysis above.  Applicant summarizes that during the interview held on 12/21/2021, that improvements should be reflected in the claim and supported by the Specification.  The Examiner agrees with this statement; however, this is where Applicant’s arguments fall short.  
The Examiner points to the PEG guidance which includes “…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”  Applicant adds specific paragraphs within the Specification that purport to define this improvement, however, the Examiner finds the details lacking.  For example, Applicant’s citation to [0081] merely points to language that discusses converting rules into native language source code.  Is the improvement within the step of converting?  The Examiner cannot flush out how this improves rule execution speed, and more importantly, the claim does not show the converting as providing improved speed; the claim states that execution of the rules by the processing unit is faster, without mentioning any conversion.  Thus, the claim does not contain the components or steps that provide the improvement described in the Specification.
The Examiner would also look for an improvement that is achieved by the claim language; i.e., “faster execution”.  However, similar to the above discussion, the Examiner can only find bare assertions to faster execution by the processor within the Specification.  The first assertion seems to appear at [0037], where Applicant claims, “By transpiling the fraud detection rules from the conditional programming language to the native language, the fraud detection rules are capable of faster execution by the fraud detection module 320.”  Thus, it appears the transpiling may provide for some improvement, but this not what is claimed.  Applicant’s further reliance on [0027] would seem to suggest that retrieval based on data dependencies offers improvement.  Paragraph [0036] adds more discussion about these rules but suffers the same deficiencies as just explained.  Finally, paragraph [0081] appears to be a general bare assertion of an improvement, basically, a summary, without any details necessary.  Therefore, it comes back to the beginning of the Examiner’s reply in concluding that the claim does not improve technology.  

Amended claims 8 and 15 suffer the same deficiencies as claim 1 as detailed above.  Therefore, Applicant’s arguments as to these claims are not persuasive.

The dependent claims, 2 – 7, 9 – 14, and 16 – 20, have been analyzed and found to contain further embellishments to the same abstract idea found in claims 1, 8, and 15. Therefore, Applicant’s arguments as to allowability of these claims is not persuasive.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fisher (US20100305993) discusses managed real-time transaction fraud analysis and decisioning.  Mueller (US20150134512) discloses a system and method for detecting fraudulent network events.  Priess (US20150026027) details fraud detection and analysis.  Wang (US20170221075) discloses a fraud inspection network.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687